DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 09/01/2022:
Claims 10-25 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Santos et al. (“Core/Shell Nanocomposites Produced by Superfast Sequential Microfluidic Nanoprecipitation”, Nano Letters 2017, 17, pg. 606−614), and further in view of Abate et al.
(“Printed droplet microfluidics for on demand dispensing of picoliter droplets and cells”, PNAS
2017, 114, 33, pg. 8728–8733).
Regarding claim 10, Santos teaches a method for manufacturing nano-scale materials
(“we present a new method for controlled of multilayered core/shell organic nanocomposites
by multiplex microfluidics”- pg. 608 left column ¶ 2) comprising:
flowing a first fluid carrying a first reagent through a flow space of a first capillary (see
inner fluid 1 in Figure 1A below), the flow space being external to a cylindrical length of a second capillary that is concentric with an internal to the first capillary (see inner fluid 2 flowing into second capillary that is concentric with first capillary of inner fluid 1 in Figure 1A below);
flowing a second fluid carrying a second reagent through the second capillary (inner
fluid 2 in Figure 1A below), the second capillary having an end that is the termination of the cylindrical length that is within the first capillary (see second capillary end within first capillary in Figure 1A below; there is a cylindrical shape throughout the capillary including the tapered end. The only difference in the cylindrical shape is its diameter, but the shape remains the same);
wherein the first fluid and the second fluid, upon passing the end of the second capillary, pass into a first mixing region (see where inner fluid 1 and inner fluid 2 meet at tapered end of second capillary in Figure 1a), 
wherein the first fluid exhibits a laminar flow pattern through the flow space and the mixing region and the second fluid exhibits a laminar flow pattern through the cylindrical length and the mixing region (for lower Reynolds number (i.e. Re 10-50) a laminar flow pattern is observed in the first and second mixing process as shown in Figure 1G), the first and second reagents interacting within the first mixing region to form a nano-scale material (see nanoparticle core in Figure 1A below). However, Santos fails to teach the nano-scale material then flowing to a print head; and depositing the nano-scale material from the print head to a print bed.
In the same field of endeavor pertaining to microfluidics, Abate teaches the nano-scale material then flowing to a print head (see print nozzle in Figure 1 on pg. 8729); and depositing the nano-scale material from the print head to a print bed (see material being deposited on oil
moat substrate on mechanized xy stage in Figure 1 on pg. 8729). Combining microfluidics and
printing provides a high-throughput generation of intricate droplet arrays and a programmable
and robust technology for constructing defined arrays of reagent combinations (Abstract: “enabling high-throughput generation of intricate arrays of droplets, cells, and microparticles.
Printed droplet microfluidics provides a programmable and robust technology to construct
arrays of defined cell and reagent combinations”).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the method of Santos further comprise flowing
the nano-scale material to a print head and depositing the nano-scale material from the print
head to a print bed, as taught by Abate, for the benefit of providing a high-throughput
generation of intricate droplet arrays and a programmable and robust technology for constructing defined arrays of reagent combinations.

    PNG
    media_image1.png
    415
    773
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    340
    1444
    media_image2.png
    Greyscale


Regarding claim 11, Santos modified with Abate teaches the method of claim 10. Santos
teaching the method further comprising flowing the nano-scale material to a second mixing
region (see laminar flow region in Figure 1A above), the second mixing region combining the
flow carrying the nano- scale material with a flow carrying a third reagent (see outer fluid in
Figure 1A above), the combined flow in the second mixing region having a laminar flow pattern
(see laminar flow region in Figure 1A above), the interaction between the nano-scale material and the third reagent modifying the nano-scale material (see shell forming on nanoparticle core in Figure 1A above).
Regarding claim 12, Santos modified with Abate teaches the method of claim 11.
Further, Santos teaches the modification comprising addition of a capping agent, a functionalization, or a passivation agent to a surface of the nano-scale material (“the encapsulation of nanoparticle core within a polymer nanomatrix”- see pg. 606 right column and shell forming on nanoparticle core in Figure 1A above).
Regarding claim 15, Santos modified with Abate teaches the method of claim 10.
Further, Santos teaches the first fluid or the second fluid comprising a seed particle (“the inner
fluid 1 (F1, nanocomposite core and shell precursors”- see pg. 608 left column ¶ 3).
Regarding claim 16, Santos modified with Abate teaches the method of claim 10.
Further, Santos teaches wherein the interaction comprises a precipitation reaction (Title:
Core/Shell Nanocomposites Produced by Superfast Sequential Microfluidic Nanoprecipitation).
Regarding claim 17, Santos modified with Ababte teaches the method of claim 10.
However, Santos fails to teach wherein the nano-scale material is deposited according to a
patterned deposition.
In the same field of endeavor pertaining to microfluidics, Abate teaches the nano-scale
material is deposited according to a patterned deposition (“The simplest printing pattern is an
array of identical droplets with identical contents. To print this array, we program four green
droplets to be printed into every array position”- see pg. 8730 right column ¶ 2). Combining
microfluidics and printing provides a high-throughput generation of intricate droplet arrays and
a programmable and robust technology for constructing defined arrays of reagent
combinations (Abstract: “enabling high-throughput generation of intricate arrays of droplets,
cells, and microparticles. Printed droplet microfluidics provides a programmable and robust
technology to construct arrays of defined cell and reagent combinations”).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the nano-scale material be deposited according to
a patterned deposition, as taught by Abate, for the benefit of providing a high-throughput
generation of intricate droplet arrays and a programmable and robust technology for
constructing defined arrays of reagent combinations.
Regarding claim 18, Santos modified with Abate teaches the method of claim 17.
However, Santos fails to teach wherein the patterned deposition is controlled by a control
system in communication with the print head.
In the same field of endeavor pertaining to microfluidics, Abate teaches wherein the
patterned deposition is controlled by a control system in communication with the print head
(“To print this array, we program four green droplets to be printed into every array position in
the print file and print the file. The instrument follows the program, sorting 4 green droplets
into every spot on the array…”- see pg. 8730 right column ¶ 2).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the patterned deposition is controlled by a
control system in communication with the print head, as taught by Abate, for the benefit of
providing a high-throughput generation of intricate droplet arrays and a programmable and
robust technology for constructing defined arrays of reagent combinations, as discussed in the
rejection of claim 17.
Regarding claim 19, Santos modified with Abate teaches the method of claim 17.
However, Santos fails to teach wherein the patterned deposition is controlled according to a
pattern on the print bed.
In the same field of endeavor pertaining to microfluidics, Abate teaches wherein the
patterned deposition is controlled according to a pattern on the print bed (“The instrument
follows the program, sorting 4 green droplets into every spot on the array, yielding a uniform
population of 100 green droplets, each composed of 4 combined droplets and each
immobilized in a nanowell structure located above a dielectrophoretic trap (Fig. 2B)” - see pg.
8730 right column ¶ 2).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the patterned deposition be controlled according
to a pattern on the print bed, as taught by Abate, for the benefit of providing a high-throughput
generation of intricate droplet arrays and a programmable and robust technology for
constructing defined arrays of reagent combinations, as discussed in the rejection of claim 17.
Regarding claim 20, Santos modified with Abate teaches the method of claim 17.
However, Santos fails to teach wherein the patterned deposition is controlled by an external
magnetic or electric field.
In the same field of endeavor pertaining to microfluidics, Abate teaches wherein the
patterned deposition is controlled by an external magnetic or electric field (“a substrate
consisting of an array of bipolar electrodes under a thin sheet of dielectric (Fig. S1C). When
energized, the electrodes emit field extending above the substrate, causing droplets to settle
into nanowells patterned on top of the dielectrophoretic traps where they are immobilized (Fig.
S1D)”- see pg. 8729 left column ¶ 4). The electric field overcomes the viscous and buoyancy
forces that slow or prevent droplet deposition (“To overcome the viscous and buoyancy forces
that would slow or prevent deposition of droplets, we require a counterforce to pull the
droplets to the print locations”- see pg. 8729 left column ¶ 4).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the patterned deposition be controlled by an
external magnetic or electric field, as taught by Abate, for the benefit of overcoming viscous
and buoyancy forces that slow or prevent droplet deposition.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over
Santos et al. (“Core/Shell Nanocomposites Produced by Superfast Sequential Microfluidic Nanoprecipitation”, Nano Letters 2017, 17, pg. 606−614), and further in view of Abate et al.
(“Printed droplet microfluidics for on demand dispensing of picoliter droplets and cells”, PNAS
2017, 114, 33, pg. 8728–8733), and further evidenced by LibreTexts libraries (https://phys.libretexts.org/Bookshelves/College_Physics/Book%3A_College_Physics_(OpenStax)/12%3A_Fluid_Dynamics_and_Its_Biological_and_Medical_Applications/12.04%3A_Viscosity_and_Laminar_Flow_Poiseuilles_Law- see attached).
	Regarding claim 23, Santos modified with Abate teaches the method of claim 11. Santos teaches the first mixing region and the second mixing region are at different pressures. The supplemental information of Santos (see attached) states that the Reynolds number (Re) depends on the flow rate Q as shown in equation S1 on pg. 2 (see below).

    PNG
    media_image3.png
    70
    793
    media_image3.png
    Greyscale

LibreTexts libraries shows the relationship between the flow rate Q and a pressure difference through Poiseuille’s law (equation 12.4.3 shown below)

    PNG
    media_image4.png
    57
    970
    media_image4.png
    Greyscale

Therefore, varying the flow rate will vary the pressure differential. Table S1 found in the supplementary information of Santos (shown below) shows different fluid flow rates for the inner fluids and the outer fluid that would lead to varying pressure differentials for each fluid.

    PNG
    media_image5.png
    454
    1043
    media_image5.png
    Greyscale


Claims 10, 14-16, 21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Benyahia et al. (“Continuous synthesis of PVP stabilized biocompatible gold nanoparticles with a controlled size using a 3D glass capillary microfluidic device”, Chemical Engineering Science 171 (2017) pg. 233–243), and further in view of Abate et al. (“Printed droplet microfluidics for on demand dispensing of picoliter droplets and cells”, PNAS 2017, 114, 33, pg. 8728–8733).
Regarding claim 10, Benyahia teaches a method for manufacturing nano-scale materials
(Abstract: “glass capillary microfluidic method was developed for a continuous production of
well controlled gold nanoparticles (AuNPs)”) comprising:
flowing a first fluid carrying a first reagent through a flow space of a first capillary (see
ascorbic acid stream in Figure 1A below), the flow space being external to a cylindrical length of a second capillary that is concentric with an internal to the first capillary (see capillary containing gold precursor stream concentric to capillary holding ascorbic acid stream in Figure 1A below);
flowing a second fluid carrying a second reagent through the second capillary (see gold
precursor stream in Figure 1A below), the second capillary having an end that is the termination of the cylindrical length and that is within the first capillary see second capillary end within first capillary in Figure 1A below; there is a cylindrical shape throughout the capillary including the tapered end. The only difference in the cylindrical shape is its diameter, but the shape remains the same);
wherein the first fluid and the second fluid, upon passing the end of the second
capillary, pass into a first mixing region (see annotated Figure 1a below), wherein the first fluid exhibits a laminar flow pattern through the flow space and the mixing region and the second fluid exhibits a laminar flow pattern through the cylindrical length (“Two laminar reactant streams meet right after the injection capillary orifice”- see pg. 236 left column ¶ 3) and the mixing region (see annotated Figure 1a below), the first and second reagents interacting within the first mixing region to form a nano-scale material (“AuNPs were formed right after the orifice when both reactant streams were mixed in a laminar flow”- see pg. 235 left column ¶ 4; see laminar flow in Figure 1A below). However, Benyahia fails to teach the nano-scale material then flowing to a print head; and depositing the nano-scale material from the print head to a print bed.
In the same field of endeavor pertaining to microfluidics, Abate teaches the nano-scale
material then flowing to a print head (see print nozzle in Figure 1 on pg. 8729); and depositing
the nano-scale material from the print head to a print bed (see material being deposited on oil
moat substrate on mechanized xy stage in Figure 1 on pg. 8729). Combining microfluidics and
printing provides a high-throughput generation of intricate droplet arrays and a programmableand robust technology for constructing defined arrays of reagent combinations (Abstract: “enabling high-throughput generation of intricate arrays of droplets, cells, and microparticles. Printed droplet microfluidics provides a programmable and robust technology to construct arrays of defined cell and reagent combinations”).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the method of Benyahia further comprise flowing
the nano-scale material to a print head and depositing the nano-scale material from the print
head to a print bed, as taught by Abate, for the benefit of providing a high-throughput
generation of intricate droplet arrays and a programmable and robust technology for
constructing defined arrays of reagent combinations.

    PNG
    media_image6.png
    593
    773
    media_image6.png
    Greyscale

Regarding claim 14, Benyahia modified with Abate teaches the method of claim 10.
Further, Benyahia teahes the first reagent or the second reagent comprising a metal ion and the
other of the first reagent and the second reagent comprising a reducing agent (Abstract: “AuNPs via the chemical reduction between tetrachloroaurate trihydrate (HAuCl4∙3H2O) and
ascorbic acid. AuNPs”).
Regarding claim 15, Benyahia modified with Abate teaches the method of claim 10.
Further, Benyahia teaches the first fluid or the second fluid comprising a seed particle (“the
seeded growth method”- see pg. 234 left column ¶ 5).
Regarding claim 16, Benyahia modified with Abate teaches the method of claim 10.
Further, Benyahia teaches wherein the interaction comprises a chemical reaction (see Equation
1 below shown on pg. 236 left column under “Results and Discussions”).

    PNG
    media_image7.png
    52
    698
    media_image7.png
    Greyscale

Regarding claim 21, Benyahia modified with Abate teaches the method of claim 10, wherein upon establishment of the flow of the first fluid and the flow of the second fluid, the second capillary self-centers within the first capillary (see second capillary centered within the first capillary as fluid flows through both capillaries in Figure 1 below).

    PNG
    media_image8.png
    174
    459
    media_image8.png
    Greyscale

Regarding claim 24, Benyahia modified with Abate teaches the method of claim 10, further comprising examining the first fluid, the second fluid, or the nano-scale material within the first capillary, the second capillary, or the mixing region (see high speed camera examining capillaries in Figure 1a and microfluidic chip placed in microscope in Figure 1b; “The resulting AuNPs were characterised using DLS and UV–Vis spectroscopy on day 0 (right after the synthesis)”- see pg. 238 left column ¶ 1).
Regarding claim 25, Benyahia modified with Abate teaches the method of claim 24, wherein the examining comprises a chemical analysis technique, and electro-magnetic technique, an NMR analysis, a photochemistry/optical analysis, an on-line gas chromatography, or UV-Vis spectroscopy (“The resulting AuNPs were characterised using DLS and UV–Vis spectroscopy on day 0 (right after the synthesis)”- see pg. 238 left column ¶ 1).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Santos et al.
(“Core/Shell Nanocomposites Produced by Superfast Sequential Microfluidic Nanoprecipitation”, Nano Letters 2017, 17, pg. 606−614) and Abate et al. (“Printed droplet
microfluidics for on demand dispensing of picoliter droplets and cells”, PNAS 2017, 114, 33, pg.
8728–8733), and further in view of Weitz et al. (“Controllable Monodisperse Multiple
Emulsions”, Angew. Chem. Int. Ed. 2007, 46, pg. 8970 –8974).
Regarding claim 13, Santos modified with Abate teaches the method of claim 11.
However, Santos fails to teach the method further comprising flowing the modified nano-scale
material through one or more additional mixing regions to further modify the nano-scale
material.
In the same field of endeavor pertaining to microfluidics, Weitz teaches flowing the
modified nano-scale material through one or more additional mixing regions to further modify
the nano-scale material (see Figure 3A shown below). Flowing the modified nano-scale material
through one or more additional mixing regions can provide further modified materials that are
highly monodispersed, and allows for the precise control over the further modification (“highly
monodisperse triple emulsions can be fabricated, albeit with only a single innermost droplet
(Figures 3i and j). The ability to precisely control the formation of multiple emulsions offers new
opportunities to engineer novel materials”- see pg. 8973 left column ¶ 2 to right column ¶ 1).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the method of Santos modified with Abate
further comprise flowing the modified nano-scale material through one or more additional
mixing regions to further modify the nano-scale material, as taught by Weitz, for the benefit of
fabricating highly monodispersed particles with precise control as they are further modified.

    PNG
    media_image9.png
    238
    803
    media_image9.png
    Greyscale


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Santos et al.
(“Core/Shell Nanocomposites Produced by Superfast Sequential Microfluidic Nanoprecipitation”, Nano Letters 2017, 17, pg. 606−614) and Abate et al. (“Printed droplet
microfluidics for on demand dispensing of picoliter droplets and cells”, PNAS 2017, 114, 33, pg.
8728–8733), and further in view of KianvashRad et al. (“Optimizing microfluidic preparation parameters of nanosuspension to evaluate stability in nanoprecipitation of stable‑iodine (127I)”, SN Applied Sciences, 2019, 1, 1054).
Regarding claim 22, Santos modified with Abate teaches the method of claim 11. However, Santos fails to teach wherein the first mixing region and the second mixing region are at different temperatures.
In the same field of endeavor pertaining to a method for manufacturing nano-scale materials by microfluidics, KianvashRad teaches wherein the first mixing region and the second mixing region are at different temperatures (“set the desired temperature for a syringe that contained the supersaturated solution of stable-iodine (30–80 °C). After drawing the supersaturated solution into the syringe, we waited until the temperature of the solution and syringe was same as each other and fixed. Surfactant solution (Tween 80) with ethanol as the antisolvent (at a controlled lab temperature, namely 24 ± 2 °C) was drawn into the syringe and placed on the hydrodynamic pump”- see pg. 3 left column ¶ 1). Varying the temperature of one of the fluids has an important effect on the polydispersity index (PDI) of the nanoparticles being formed (“shown experimental factors such as solvent and antisolvent flow rate, solvent temperature and surfactant concentration have an important effect on PDI” see pg. 2 right column ¶ 1).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first mixing region and the second mixing region of Santos modified with Abate at different temperatures, as taught by KianvashRad, for the benefit of modifying the PDI of the nanoparticles being formed.

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Santos et al. (see pg. 7) and Benyahia et al. (see pg. 8) do not teach the second capillary has an end that is the termination of a cylindrical length of the capillary, Examiner respectfully disagrees. There is a cylindrical shape throughout the capillary including at the tapered end. The only difference in the cylindrical shape is its diameter, but the cylindrical shape remains the same at the termination of the length of the capillary.
Regarding Applicant’s argument that Santos et al. does not teach the first fluid and the second fluid exhibit laminar flow patterns through the flow space, the cylindrical length, and the mixing region (see pg. 7), Examiner respectfully disagrees. The flow rate of the inner and outer fluid are varied as shown in Figure 1G below such that varying Reynolds numbers (Re) will result in either laminar flow or turbulent jet flow (see Figure 1F). At lower Re (i.e 10 or 50) laminar flow is observed in the left- and right-hand side of the mixing region (see Figure 1G).

    PNG
    media_image2.png
    340
    1444
    media_image2.png
    Greyscale


 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743